Citation Nr: 1535485	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.  

2.  Basic eligibility for nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served honorably in the Army National Guard of Massachusetts from July 1965 to January 1967, to include a period of inactive duty training in July 1966 and a period of active duty for training from August 13, 1966, to August 27, 1966.  His discharge was due to failures to meet enlistment requirements and to report for reserve enlistment training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appellant's substantive appeal as to the issues on appeal was received by the RO in April 2013, and several items of evidence were received during 2015, following issuance of the statement of the case and otherwise without RO consideration.  Per a recent statutory change, no waiver of RO review of that evidence is necessary and the Board may proceed to review the merits of this appeal.  38 U.S.C.A. § 7105, subparagraph (e); see Honoring American's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  

Pursuant to his request the appellant was afforded a hearing before the Board, sitting at the RO, in May 2015, a transcript of which is of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed as to the appellate issues, including but not limited to identifying more clearly the dates of active duty for training and inactive duty training.  The applicable service department documents are not entirely legible and the appellant alleges, in part, that a period of active duty for training may have occurred during the spring months of 1966.  Also, the question of pension eligibility is inextricably intertwined with the other issue on appeal.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991).

By this appeal, the appellant also seeks service connection for residuals of a back injury which is reported to have occurred in a fall from a truck during night maneuvers while on active duty for training in August 1966.  He furnishes medical evidence denoting the existence of variously diagnosed low back disorders, including degenerative disc and arthritic disease with radiculopathy, spondylolysis, spondylolisthesis, and anterolisthesis, beginning in or about 2008.  Accompanying that evidence is a report from a private orthopedic surgeon in November 2012 indicating that the appellant was suffering from spondylolisthesis, grade I to II, at L-4 and L-5, which resulted in a whole person impairment of 22 percent.  That level of impairment was noted by the physician to be permanent and was due to an injury sustained by the appellant on August 13, 1966.  

The record reflects that no VA examination has to date been afforded the appellant in order to determine the nature and etiology of his current low back pathology, despite evidence of inservice injury and current disablement of his low back.  The factual pattern is further complicated by evidence on file, specifically, a private medical note in December 2010, indicating that the appellant was in receipt of Workers' Compensation benefits as a result of performing his job at a hotel.  Another private medical noted on file, dated in August 2009, reveals a history that the appellant's back problems were exacerbated after a work injury at a hotel in 2007.  

Also problematic is the fact that the RO determined in June 2012 by way of a formal finding that the appellant's service treatment records were unavailable with the exception of the report of an enlistment medical examination and history in July 1965.  There is another entry, labelled as a service treatment record and entered into the electronic claims file on September 28, 2011, comprised of X-ray images, at least some of which apparently are of the spine.  Those images are undated and do not contain any personal information, such as the appellant's name.  

Notice, too, is taken by the Board that the appellant indicated at his recent hearing that he was then receiving Old Age and Survivor Benefits from the Social Security Administration (SSA) and that he previously had been a recipient of Supplemental Security Income (SSI) from SSA and had been converted over to his current benefits when he reached the appropriate age.  None of the records pertaining to the SSA's determination of the appellant's entitlement to SSI are found in the claims folder and complete attempts to obtain same are not clearly identified by the evidence now available.  The Board notes that there is an undated screen shot of an image, without any identifying data pertaining to the appellant or date, indicating that there were no SSI data (therein referenced as Title 16 data, as SSI is governed by Title 16 of the Social Security Act).  The foregoing is not sufficient to overcome the appellant's specific testimony that he was previously in receipt of SSI.  

For the reasons noted above, various additional development is deemed necessary prior to any review by the Board of the merits of the claim advanced.  Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Clearly identify all periods of active duty, active duty for training, and inactive duty training of the appellant, and if any additional periods of service are determined, request that all pertinent service treatment records for each such period are obtained and made a part of the electronic claims folder.  

2.  Ascertain whether the X-rays added to the electronic claims folder on September 28, 2011, are in fact ones taken during service, by or on behalf of the service department during military service of the appellant, and whether they pertain specifically to the appellant and his lower spine.  If so, those X-rays pertaining to the low back should be interpreted by a VA medical professional and a written report of that interpretation should be added to the record. 

3.  After seeking written authorization from the appellant, obtain all records relating to any and all claims of the appellant for Workers' Compensation due to a low back injury for inclusion in his electronic claims folder.  

4.  Ascertain whether in fact the appellant was previously in receipt of SSI from the SSA and obtain any and all pertinent records developed or utilized by the SSA in determining the appellant's entitlement thereto.  Once obtained, any such records such be made a part of the appellant's claims folder.  

5.  Thereafter, afford the appellant a VA medical examination in order to ascertain the nature and etiology of any existing low back disorder.  As part of that examination, the VA examiner should undertake a review of the appellant's history and current complaints as well as a comprehensive clinical evaluation and all diagnostic testing deemed necessary by the VA examiner.  The appellant's claims folder in its entirety should be furnished to the VA examiner for review, including a copy of this remand.  All pertinent diagnoses should be identified and each disorder of the low back should be identified as either an acquired or congenital entity.  

The VA examiner should then offer an opinion addressing the following question and providing a complete rationale for each response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any acquired low back disorder now present originated during active duty for training of the appellant from August 13, 1966, to August 27, 1966, or as a result of an injury during a period of inactive duty training in July 1966 or other period of active service, active duty for training, or inactive duty training?  Full consideration should also be afforded the appellant's account of an inservice back injury due to a fall from a truck and its postservice course.  

6.  Lastly, readjudicate the appellate issues and if any benefit sought is not granted to the appellant's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




